- § Case 1:21-cv-01858-GPG: Document 1° Filed 07/08/21 USDC Colorado Page 1 of 6

IN THE UNITED STATES DISTRICT COURT |

FOR THE DISTRICT OF COLORADO . FILED .

UNITED STATES DISTRICT COURT
DENVER, COLORADO —

Civil Action No. . JUL 8 2021

(To be supplied by the court) JEFFREY P. COLWELL
CLERK

 

Vonesga.b, Shepl tg Plaintiff

Boule s County .

 

, Defendant(s).

(List each named defendant on a separate line: If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

‘ :

 

COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security nuinber or full bitth date; the full name of a person
‘known to be a minor; or a complete financial account number. A filing may include only: the
-| last four digits of a social security number; the year of an individual’s birth; a minor’s initials;

‘| and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
Case 1:21-cv-01858-GPG ~Document1 Filed 07/08/21 USDC Colorade Page 2 of 6

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Vanecce. Shepley YO Bot 1$llo4| Dayeney gu2I\¢

(Name and complete mailing address)

T20-3 bb -S477
(Telephone number and e-mail address) ‘

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

Defendant 1:. Roualas Connin Abon Justice Wary Cope Rect Ce Bblo uf

(Name dnd complete mailing address) :

 

(Telephone number and e-mail address if known)

Defendant 2:

 

 

 

 

(Name and complete mailing address)

(Telephone number and e-mail address if known)
Defendant 3: ;

(Name and complete mailing address)

(Telephone number and e-mail address if known)

Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
* @ase'1:21-cv:01858-GPG Document1 Filed 07/08/21 USDC Colorado *Page 3 of 6

&

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

 

 

Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

 

 

A

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

 

theft of gencticmateriabs > annn ina wi hevidence,, ioefactwue C Doad\ Lack. dipropermebicaleane:

 

 

i
Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

 

Plaintiff is a citizen of the State of

 

If Defendant.1 is an individual, Defendant 1 is a citizen of

 

If Defendant | is a corporation,

Defendant | is incorporated under the laws of (name of
state or foreign nation).

Defendant 1 has its principal place of business in (name of
state or foreign nation).

(/f more than one defendant is named in the complaint, attach an additional page:
providing the same information for each additional defendant.)
Case 1:21-cv-01858-GPG Document1 Filed 07/08/21 USDC Colorado Page 4 of 6

D. STATEMENT OF CLAIM(S)

State clearly and coricisely every élaim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not.need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: see Aomplaiat a+kdSse7hy

Supporting facts:
’ Case 1:21-cv-01858-GPG Document1 Filed 07/08/21 USDC Colorado Page 5 of 6

CLAIM TWO: scecomplaot agieA SJ 20}24

Supporting facts:
Case 1:21-cv-01858-GPG Document1 Filed 07/08/21 USDC Colorado Page 6of6 -

E. REQUEST FOR RELIEF
State the relief you are requesting or what you.want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Pléase indicate that

additional Paper is attached and label the additional pages regarding rélief as “E. REQUEST
FOR RELIEF.”

eee com Pika nt Bakad 5/5/74

F. PLAINTIF F’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint i is true and Gorrect. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper |
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is: supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary. support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11. ‘

 

 

DNpemp> YD. Slepley
(Plaintiff's signature)
J} 27 )2I
(Date) "

(Révised December 2017)
